Exhibit 10.1

SAGENT PHARMACEUTICALS, INC.

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (the “Separation Agreement”) is
by and between Michael Logerfo (the “Executive”) and Sagent Pharmaceuticals,
Inc. (“Sagent” or the “Company”).

WHEREAS, the Executive and the Company and, as applicable, certain of its
affiliates are party to that certain Employment Agreement, dated as of January
20, 2011 (the “Employment Agreement”), the amendment to the Employment
Agreement, dated as of April 15, 2015 (the “Amendment”), and the letter
amendment to the Employment Agreement, dated as of December 2, 2015 (the “Letter
Amendment”);

WHEREAS, the Company and the Executive have mutually agreed that the Executive’s
employment with the Company and its affiliates will terminate effective April 1,
2016 (the “Termination Date”); and

NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and Company enter into this Separation Agreement on
the following terms and conditions:

1. Termination Date. As of the Termination Date, the Executive ceased to be
employed by the Company and its affiliates and resigned from all positions with
the Company and its affiliates.

2. Accrued Obligations and Termination Benefits. The Company and the Executive
acknowledge and agree that a definitive list of the payments and benefits paid
or payable to him under Section 9 of the Employment Agreement and as otherwise
agreed is set forth on Schedules A and B hereto (the “Benefits”), and, with the
exception of the Accrued Benefits specified therein, represent, in part,
consideration for execution of this Agreement, and Schedule C and are not
salary, wages or benefits to which the Executive was already entitled for the
period prior to the Termination Date.

3. Release. The Executive acknowledges and agrees that in exchange for the
Benefits, he must execute and deliver to the Company by April 22, 2016, and not
subsequently revoke, the General Release, attached as Schedule C hereto.

4. Mutual Non-Disparagement. The Executive agrees that he shall not, whether
orally or in writing, publicly criticize, denigrate or disparage the Company or
any of its affiliates, and the Company agrees that it shall direct its executive
officers and members of the board of directors not to, whether orally or in
writing, publicly criticize, denigrate or disparage the Executive, with respect
to any matters; provided, however, that the restrictions in this Section shall
not apply to any action brought to enforce this Agreement or in any other future
litigation between the Company and/or the Executive and shall not bar any good
faith response to any court order, lawful subpoena, or inquiry by a governmental
or self-regulatory organization.



--------------------------------------------------------------------------------

5. Survival. The Company agrees that the terms of this Agreement and the
provisions identified in Section 16 of the Employment Agreement will survive the
execution of the General Release.

 

EXECUTIVE:      

/s/ Michael Logerfo

      Dated: April 1, 2016 Michael Logerfo       SAGENT PHARMACEUTICALS, INC.  
    Name:  

/s/ Carol Dunning

      Dated: April 1, 2016 Title:   Vice President, Human Resources      



--------------------------------------------------------------------------------

SCHEDULE A

TERMINATION BENEFITS

The Company and Executive agree the Company shall pay or provide Executive the
following Termination Benefits:

 

  •   Base Salary ($451,900 per annum) through the Termination Date; accrued and
unused vacation pay through the Termination Date; any earned but unpaid Annual
Bonus (which 2015 bonus amounts have already been paid); any amounts owed to the
Executive for expenses which are reimbursable; and any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Company (collectively, the “Accrued Benefits”).

 

  •   Executive will retain the materials set forth on Schedule B only to the
extent (i) the Executive has given such materials to the Company to scrub and
(ii) the Executive does not copy or retain any copies of any confidential
information included on the laptop other than information the Executive is
permitted to keep under the confidentiality provisions of his employment
agreement.

If the Executive executes, delivers, does not revoke and otherwise complies with
Schedule C, the Company will provide the following additional benefits:

 

  •   A pro rata portion (based on the number of days during the applicable
fiscal period prior to the Termination Date) of the Annual Bonus, which the
Executive would have earned absent termination, pro-rated for the period
January 1 through the Termination Date, with such payment to be made at the time
bonus payments are made to executives of the Company generally.

 

  •   A cash lump sum of $632,660 representing the product of (x) one (1) and
(y) the sum of the Executive’s base salary and target bonus.

 

  •   Provided the Executive elects continued welfare coverage pursuant to
COBRA, the Company shall pay for a maximum period of 18 months the same
percentage of the monthly premium costs for COBRA continuation coverage as it
pays of the monthly premium costs for medical coverage for senior executives
generally; provided that the Company may pay this amount by paying the Executive
a monthly amount equal on an after-tax basis to such amount.

 

  •   Reimbursement of Executive’s reasonable out-of-pocket legal expenses
incurred in connection with this Agreement.

 

  •   Reimbursement for reasonable outplacement services (which shall not exceed
$30,000) incurred during the 2 year period following the Termination Date.

 

  •   An advance of attorney’s fees in the amount of $5,000 upon submission to
the Company of a legal bill or invoice.



--------------------------------------------------------------------------------

SCHEDULE B

Lenovo Laptop Computer



--------------------------------------------------------------------------------

SCHEDULE C

GENERAL RELEASE

I, Michael Logerfo, in consideration of and subject to the performance by Sagent
Pharmaceuticals, Inc. (together with its subsidiaries, “Employer”), of its
obligations under the Employment Agreement dated as of January 20, 2011, the
amendment to the Employment Agreement, dated as of April 15, 2015, and the
letter amendment to the Employment Agreement, dated as of December 2, 2015 (such
documents collectively, the “Agreement”), do hereby release and forever
discharge as of the date hereof the Employer and its respective affiliates and
all present, former and future managers, directors, officers, employees,
successors and assigns of the Employer and its affiliates and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Employer or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Employer and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Employer or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Employer (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy,



--------------------------------------------------------------------------------

contract or tort, or under common law; or arising under any policies, practices
or procedures of Employer; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph (ii) above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Employer in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the benefits or any severance benefits to which I am entitled under the
Agreement or (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Employer’s
organizational documents or otherwise.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Employer would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Employer, or in the event I should seek to
recover against the Employer in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph (ii) above as of the execution
of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, any Released Party or myself of any improper
or unlawful conduct.



--------------------------------------------------------------------------------

8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

9. I hereby acknowledge that this General Release does not affect the
enforceability of any provisions of the Agreement intended to apply after the
termination of my employment.

10. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Employer or by any Released Party of
the Agreement after the date hereof.

12. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;



--------------------------------------------------------------------------------

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21 -DAY
PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE EMPLOYER AND BY ME.

 

SIGNED:  

            /s/ Michael Logerfo

     DATED: April 1, 2016               Michael Logerfo     